DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim reads “deice”, and should read “de-ice”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “said anti-erosive strip”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said de-icing component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said paint”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (US 2005/0189345 A1), hereinafter Brunner.
Regarding claim 1, Brunner discloses a blade de-icing system to deice a blade (blade (P), Fig. 1), wherein the said blade has a body (core (5), Fig. 1) extending between a leading edge and a trailing edge (Examiner notes leading edge (2) on blade (P) in Fig. 6), (Examiner notes trailing edge is edge opposite leading edge, Fig. 6), said leading edge ending at an apex (Examiner notes apex is at the tip of body (5) of blade (P), Fig. 1), the system comprising: 
a de-icer component (heating mat (6) with resistor element (7), Fig. 1)  having a recess (see annotated Fig. 1) formed therein and being positioned on said leading edge (see Fig. 1 and Fig. 6) of said blade so that said de-icer component covers and extends away from said apex and so that said recess is positioned at said apex of said leading edge (Fig. 1 and Fig. 6); and 
an anti-erosion strip (shielding (4), Fig. 1) provided in said recess of said de-icer component (Fig. 1); 
wherein said anti-erosion strip and said recess are sized and shaped such that said anti-erosion strip fits within said recess so that outer surface of said anti-erosion strip is flush with the outer surface of said de-icer component (Fig. 1).

    PNG
    media_image1.png
    437
    444
    media_image1.png
    Greyscale



Regarding claim 3, Brunner disclose the system of claim 1, wherein said leading edge is tapered (Fig. 1).

Regarding claim 4, Brunner discloses the system of claim 1, wherein at said leading edge, said body of said blade has a recessed section (Examiner notes recessed section on body (5) of blade (P), Fig. 1).

Regarding claim 5, Brunner discloses the system of claim 4, wherein said de-icing component is shaped and sized so as to fit onto said recessed section of said blade body so that the outer surface of the de-icer component is flush with the outer surface of the body (see annotated Fig. 1, below).

    PNG
    media_image2.png
    379
    463
    media_image2.png
    Greyscale


Regarding claim 7, Brunner discloses the system of claim 1, wherein said de-icer component comprises a heating element (resistive layers (c1)( c2) and dielectric layer (10), Fig. 4)  provided in a matrix (§[0037]… Advantageously, the dielectric layer is made up of a glass fabric impregnated in the same thermosetting impregnation matrix as the matrix impregnating the electrically-conductive fibers of the first and second resistive layers C1 and C2).

Regarding clam 13, Brunner discloses a method of manufacturing a blade de-icing system that includes a de-icer component (heating mat (6) with resistor element (7), Fig. 1)  comprising: 
providing a blade (blade (P), Fig. 1), having a body (core (5), Fig. 1) extending between a leading edge and a trailing edge(Examiner notes leading edge (2) on blade (P) in Fig. 6), (Examiner notes trailing edge is edge opposite leading edge, Fig. 6), said leading edge ending at an apex (Examiner notes apex is at the tip of body (5) of blade (P), Fig. 1);
providing a recess (see annotated Fig. 1) in said de-icer component and positioning said de-icer component on said leading edge (see Fig. 1 and Fig. 6) of said blade so that said de-icer component covers and extends away from said apex and so that said recess is positioned at said apex of said leading edge (Fig. 1 and Fig. 6); and 
providing an anti-erosion strip (shielding (4), Fig. 1) in said recess of said de-icer component (Fig. 1); 
wherein said anti-erosion strip and said recess are sized and shaped such that said anti-erosion strip fits within said recess so that outer surface of said anti-erosion strip is flush with the outer surface of said de-icer component (Fig. 1).

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanchel (US 2,464,273), herein after Tanchel.
Regarding claim 1, Tanchel discloses a blade de-icing system to deice a blade (blade (10), Fig. 2), wherein the said blade has a body (see annotated Fig. 2) extending between a leading (see leading edge in Fig. 2 per col. 2, ln. 10: The length of the cover … high-resistance electrical conductor 12 …which covers the leading edge as shown in Fig. 2) edge and a trailing edge (Examiner trailing edge is edge opposite leading edge), (Examiner notes trailing edge is edge opposite leading edge, Fig. 6), said leading edge ending at an apex (Examiner notes apex is at the tip of the body of blade (10), Fig. 2), the system comprising: 
a de-icer component (high resistance electrical conductor shoe (12), Fig. 2)  having a recess (see annotated Fig. 2) formed therein and being positioned on said leading edge (see Fig. 2) of said blade so that said de-icer component covers and extends away from said apex and so that said recess is positioned at said apex of said leading edge (see Fig. 2); and 
an anti-erosion strip (low resistance cover (11), Fig. 2) provided in said recess of said de-icer component (Fig. 2); 
wherein said anti-erosion strip and said recess are sized and shaped such that said anti-erosion strip fits within said recess so that outer surface of said anti-erosion strip is flush with the outer surface of said de-icer component (Fig. 2).

    PNG
    media_image3.png
    300
    330
    media_image3.png
    Greyscale


Regarding claim 2, Tanchel discloses the system of claim 1, wherein said anti-erosive strip is adhesive and is bonded via said adhesive to said recess (col. 2, ln. 52: The strip 11 and the shoe 12 may be attached to each other by conductive adhesives) (Examiner notes 112 rejection associated with this claim).

Regarding claim 6, Tanchel discloses the system of claim 1, wherein said anti-erosion strip comprises a replaceable strip (Examiner notes per col. 3, ln. 4 that the strip is removable and therefore replaceable)(col. 3, ln. 4: The shoe 12 may be attached to the leading edge of the blade as described or the surfaces of the strips may be placed in direct contact and held together by electrically insulated screws or the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner.
Regarding claim 8, Brunner discloses the system of claim 7, but does not appear to specifically disclose wherein said matrix is epoxy resin. 
	However, it would have been obvious to one having ordinary skill in the art to use epoxy resin as the matrix, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being control over conductivity properties in the invention.

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner as applied to claims 1 and 13 above, and further in view of Adams (US 5,558,304), hereinafter Adams.
Regarding claims 9 and 14, Brunner discloses the system of claim 1 and the method of claim 13 respectively, but does not appear to specifically disclose wherein an anti-erosion paint is provided so as to cover at least a part of the external surface of the body of the blade.
However Adams teaches a de-icing system (310, Figs. 9a and 9b) wherein an anti-erosion paint is provided (surface layer (312), Fig. 9a and 9b), (col. 8, ln. 55: The surface layer 312 can be formed from rubber, metal, or plastic, such as neoprene, titanium foil, PEEK film, polyurethane film, and polyurethane paint depending on the application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the de-icing system disclosed by Brunner with the anti-erosion paint as taught by Adams, in order to cover at least a part of the external surface of the body of the blade. The benefit being providing anti-erosive properties to at least part of the external surface of the blade.

Regarding claim 10 and 15, modified Brunner discloses the system of claim 9 and the method of claim 14 respectively, each having a junction between the de-icer component and the main body (see Brunner, Fig. 2), but does not appear to specifically disclose wherein said paint is provided so as to cover the junction between the de-icer component and the main body of the blade.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the paint disclosed by modified Adams so as to cover the junction between the de-icer component and the main body of the blade of Brunner since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The benefit being providing anti-erosive properties to the junction area. 

Regarding claim 11, modified Brunner discloses the system of claim 9, having a junction between the de-icer component and anti-erosion strip (see Brunner, Fig. 2), but does not appear to specifically disclose wherein said paint is provided so as to cover the junction between the de-icer component and anti-erosion strip.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the paint disclosed by modified Adams so as to cover the junction between the de-icer component and anti-erosion strip of Brunner since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The benefit being providing anti-erosive properties to the junction area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  He et al. (US 2022/0264704 A1) discloses an electric film heater and non-uniform graphite coating layer for the surface of a wind turbine blade. Kuhneweg et al. (US 2022/0274374 A1) discloses an anti-icing stack for anti-icing and erosion protection on rotor blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619